In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00381-CV

IN THE MATTER OF A.D.                      §    On Appeal from

                                           §    County Court at Law No. 1

                                           §    of Wichita County (CCL1-MH2019-0423)

                                           §    January 7, 2020

                                           §    Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s October 2, 2019 “Order to Authorize

Psychoactive Medication.” The trial court’s order is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel